Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Master Wahoo Rahmaan appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rahmaan v. Medical Univ. of South Carolina, No. 2:11-cv-03314-CWH (D.S.C. June 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.